Title: To Thomas Jefferson from George Washington, 11 July 1792
From: Washington, George
To: Jefferson, Thomas



July 11t: 1792.

The President of the U.S. informs the Secretary of State that he has retained one of the proof Sheets of the federal City, and returns the others with the letter from Mr. Blodget, which the President thinks had better be sent to the Commissioners by the mail, which will certainly reach G. Town on Monday.
The President’s Cavalry are in such order that he cannot say with  any precision when he shall reach that place; he however, wishes the Secretary to mention to the Commissioners that he sat out this afternoon; but being incumbered with lame and sick horses it is uncertain when he will be at George-Town.
The President observes that the soundings of the River and Branch are not noted either in this or the other proof sheet, which he thinks would be very satisfactory and advantageous to have done.
